Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Auxiliary output generation unit”, “auxiliary output compensation unit”, “vehicle speed gain generating section”, “lateral acceleration gain generating section”, “steering angular velocity gain generating section”, “column torque gain generating section”, “compensation gain outputting section”, “lateral acceleration calculation part”, “lateral acceleration gain detection part”, “direction determination part”, “steering angular velocity gain detection part”, “compensation gain calculation part”, and “compensation gain correction part” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification states in [0039] units or modules can be implemented by processors or similar hardware.  Therefore, any electronic that fits the description from [0039] will suffice for these parts.
Additionally, the term “gain” is used very broadly and will be interpreted broadly as well.  A gain is when a signal is modified, amplified, or reduced.  A change in format can be considered a gain, and when information simply flows through a device, signals are heavily indicated at.  Sensors themselves can act as devices that provide gains very often, and as such a gain will be interpreted as a signal that carries information regarding some aspect or value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (US Pub 2015/0344068 A1), hereafter known as Taniguchi, in view of Pattok et al (US Pub 2008/0147276 A1), hereafter known as Pattok.

For Claim 1, Taniguchi teaches A motor-driven power steering apparatus comprising:  ([0006-0007])
an auxiliary output generation unit configured to generate an auxiliary output of a motor by using at least one of a vehicle speed, a 5steering angle and a column torque; (Figure 14, [0037-0038], the Current driver sends a signal to the reaction force motor to create an auxiliary force.  Steering angle and vehicle speed are factors in the calculation done in step 20.  The current driver is also shown in embodiment 2, Figure 14, although it is only described in embodiment 1.)
a compensation gain generation unit configured to generate a compensation gain for compensating, by using at least one of the vehicle speed, the steering angle and the column torque; and   (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle and lateral force as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.)
10an auxiliary output compensation unit configured to compensate for an auxiliary output by applying the compensation gain outputted by the compensation gain generation unit to the auxiliary output. ([0082], the calculated gain is applied to the Lateral Force, these calculations result in the final signals that make their way to the motor).
Taniguchi does not teach that the compensation gain is generated for a steering pull of a vehicle by a rapid acceleration during a turn.
Pattok, however, does teach compensating for a steering pull of a vehicle by a rapid acceleration during a turn. ([0002-0004])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s method of vehicle steering control with Pattok’s method of adding compensation for steering pull because steering pull occurs commonly, applying compensation torque to a steering wheel would be useful in any situation in which control of the vehicle is being threatened by extraneous forces acting upon the vehicle.

For Claim 14, Taniguchi teaches A method for controlling a motor-driven power steering 15apparatus, comprising: ([0006-0007])
generating an auxiliary output of a motor by using at least one of a vehicle speed, a steering angle and a column torque; (Figure 14, [0037-0038], the Current driver sends a signal to the reaction force motor to create an auxiliary force.  Steering angle and vehicle speed are factors in the calculation done in step 20.  The current driver is also shown in embodiment 2, Figure 14, although it is only described in embodiment 1.)
generating and outputting a compensation gain for compensating by using at least one of the vehicle speed, the steering angle and the column torque; and (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle and lateral force as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.)
compensating for the auxiliary output by applying the compensation gain to the auxiliary output. ([0082], the calculated gain is applied to the Lateral Force, these calculations result in the final signals that make their way to the motor).
Taniguchi does not teach that the compensation gain is generated for a steering pull of a vehicle by a rapid acceleration during a turn.
Pattok, however, does teach compensating for a steering pull of a vehicle by a rapid acceleration during a turn. ([0002-0004])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s method of vehicle steering control with Pattok’s method of adding compensation for steering pull because steering pull occurs commonly, applying compensation torque to a steering wheel would be useful in any situation in which control of the vehicle is being threatened by extraneous forces acting upon the vehicle.

Claims 2-3, 5-6, 8-10, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Pattok, in view of Yamazaki et al (US Pub 2008/0047775 A1), hereafter known as Yamazaki, and in view of Hong et al (US Pub 2016/0101809 A1), hereafter known as Hong.

For Claim 2, modified Taniguchi teaches The motor-driven power steering apparatus of claim 1, 15wherein the compensation gain generation unit comprises: 
a vehicle speed gain generating section configured to detect a vehicle speed variation, and generate a vehicle speed gain corresponding to the detected vehicle speed variation; ([Fig. 14.  See Vehicle Speed Sensor.  Also, the use of sensors heavily indicate towards the existence of a gain being applied.  Sensors very commonly apply gains in the form of translating information from one medium to another, or simply outputting the information in a different voltage format.)
a lateral acceleration gain generating section configured to 20calculate a lateral acceleration, and generate a lateral acceleration gain corresponding to the calculated lateral acceleration; (See Fig. 14, [0078-0080])
a steering angular velocity gain generating section configured to check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other, by using the steering angle and a steering angular velocity, and generate a steering angular velocity gain corresponding to the steering angular velocity, depending on a checking result;  ([0038])
5a column torque gain generating section configured to generate a column torque gain corresponding to the column torque; and ([0026])
a compensation gain outputting section configured to generate the compensation gain through at least one of the vehicle speed gain, the lateral acceleration gain, the steering angular velocity gain and 10the column torque gain, and output the generated compensation gain. (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle and lateral force as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.)
Modified Taniguchi does not teach to check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other and
Having the generation of a angular velocity depending on the result.
Yamazaki, however, does teach check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other and (Yamazaki, [0017-0018], Yamazaki teaches checking to see if the compensation is in the same direction as the steering torque)
Having the generation of a angular velocity depending on the result. ([0019], Yamazaki shows that if the compensation control acts in the same direction as the steering direction, it does not apply the compensation, and therefore essentially does not detect the value.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Yamazaki’s method of checking to see if the turning direction and steering torque direction are the same because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.
Taniguchi, however, does not teach the use of calculating a lateral acceleration by using the vehicle speed and the steering angle.
Hong, however, does teach calculating the lateral by using the vehicle speed and the steering angle. ([0054], equation 1).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Hong’s method of calculating lateral acceleration instead of gathering the information from a sensor because it would save costs on having a lateral acceleration sensor if you were going to be detecting the speed and steering angle anyway.

For Claim 3, modified Taniguchi teaches The motor-driven power steering apparatus of claim 2, wherein the lateral acceleration gain generating section comprises: 
a lateral acceleration calculating part (See Fig. 14, [0046])
a lateral acceleration gain detection part configured to detect the lateral acceleration gain corresponding to the lateral acceleration calculated by the lateral acceleration calculation part. (See Fig. 14, [0078-0080].  The SAT accepts the signal that has the information that contains the lateral acceleration within.  While it makes use of pre-made maps to assign values from information, it does not apply this to the lateral acceleration.)
Taniguchi does not teach wherein the lateral acceleration calculation part configured to calculate the lateral acceleration by using the vehicle speed and the steering 15angle; 
And looking up values from a preset lookup table.
Hong, however, does teach calculating the lateral acceleration from vehicle speed and steering angle. ([0054], equation 1).
And looking up values from a preset lookup table ([0092])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Hong’s method of calculating lateral acceleration instead of gathering the information from a sensor and sending signals that align with values on a lookup table because it would save costs on having a lateral acceleration sensor if you were going to be detecting the speed and steering angle anyway, and having a lookup table instead of turning the voltage into a value from some equation or logic device would allow finer control over what values for lateral acceleration you intend to send.

For Claim 5, modified Taniguchi teaches The motor-driven power steering apparatus of claim 2, 
Modified Taniguchi does not teach wherein the steering angular velocity gain generating section 29comprises: 
a direction determination part configured to determine whether a direction of the steering angle and a direction of the steering angular velocity are the same; and
5a steering angular velocity gain detection part configured to detect the steering angular velocity gain depending on a determination result of the direction determination part. 
Yamazaki, however, does teach wherein the steering angular velocity gain generating section 29comprises: 
a direction determination part configured to determine whether a direction of the steering angle and a direction of the steering angular velocity are the same; and  ( [0017-0018], Yamazaki teaches checking to see if the compensation is in the same direction as the steering torque)
5a steering angular velocity gain detection part configured to detect the steering angular velocity gain depending on a determination result of the direction determination part. ([0019], Yamazaki shows that if the compensation control acts in the same direction as the steering direction, it does not apply the compensation, and therefore essentially does not detect the value.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s steering wheel control method with Yamazaki’s teaching of checking to see if the compensation is in the same direction as the steering force because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.

For Claim 6, modified Taniguchi teaches The motor-driven power steering apparatus of claim 5, wherein the steering angular velocity gain detection part detects the 10steering angular velocity gain when the direction of the steering angle and the direction of the steering angular velocity are the same as a determination result of the direction determination part. ([0038]. Part 20b adds values for the steering angular velocity to values corresponding to the steering angle to create a steering reaction torque.  It detects the value for the steering angular velocity when the direction of the steering angle and the steering angular velocity are not the same direction, even though it does not place important upon it.)

For Claim 8, modified Taniguchi teaches The motor-driven power steering apparatus of claim 2, wherein the compensation gain outputting section comprises:  
20a compensation gain calculation part configured to calculate the compensation gain by multiplying the vehicle speed gain, the lateral acceleration gain, the steering angular velocity gain and the column torque gain; and  (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle speed, yaw rate, lateral force, and steering angles as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.  The current drive also measures the column torque and applies the values created by the SAT and combiners to get the ideal value [0028].  Taniguchi does not multiply the values together, per se, but does combine them into one signal.  For the purposes of examination, multiplying and combining are being considered the same.  [0028], the current driver sends a signal to the motor, now factoring in the column torque information it has received.  All of these are eventually combined in some way at the driver.)
Modified Taniguchi does not teach a compensation gain correction part configured to correct the 30compensation gain such that the auxiliary output of the auxiliary output generation unit is applied in a direction opposite to the steering pull direction of the vehicle
Yamazuki, however, does teach a compensation gain correction part configured to correct the 30compensation gain such that the auxiliary output of the auxiliary output generation unit is applied in a direction opposite to the steering pull direction of the vehicle. (Yamazuki [0020], it is shown that if the compensation is in the opposite direction to the steering torque, the compensation is applied in that direction.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s steering wheel control method with Yamazaki’s teaching of checking to see if the compensation is in the same direction as the steering force because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.

For Claim 9, Taniguchi teaches A motor-driven power steering apparatus comprising:  
5a vehicle speed gain generating section configured to detect a vehicle speed variation, and generate a vehicle speed gain corresponding to the detected vehicle speed variation; ([Fig. 14.  See Vehicle Speed Sensor.  Also, the use of sensors heavily indicate towards the existence of a gain being applied.  Sensors very commonly apply gains in the form of translating information from one medium to another, or simply outputting the information in a different voltage format.)
a lateral acceleration gain generating section configured to calculate a lateral acceleration and generate a lateral acceleration gain corresponding to the calculated lateral acceleration; (See Fig. 14, [0078-0080])
a steering angular velocity gain generating section configured to check whether a turning direction and a steering pull direction of a vehicle correspond to each other, by using the steering angle and a 15steering angular velocity, and generate a steering angular velocity gain corresponding to the steering angular velocity, depending on a checking result; ([0038])
a column torque gain generating section configured to generate a column torque gain corresponding to a column torque; and  ([0026])
20a compensation gain outputting section configured to output a compensation gain for compensating, by using at least one of the vehicle speed gain, the lateral acceleration gain, the steering angular velocity gain and the column torque gain. (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle and lateral force as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.)
Modified Taniguchi does not teach to check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other and
Having the generation of a angular velocity depending on the result.
Yamazaki, however, does teach check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other and (Yamazaki, [0017-0018], Yamazaki teaches checking to see if the compensation is in the same direction as the steering torque)
Having the generation of a angular velocity depending on the result. ([0019], Yamazaki shows that if the compensation control acts in the same direction as the steering direction, it does not apply the compensation, and therefore essentially does not detect the value.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Yamazaki’s method of checking to see if the turning direction and steering torque direction are the same because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.
Taniguchi, however, does not teach the use of calculating a lateral acceleration by using the vehicle speed and the steering angle.
Hong, however, does teach calculating the lateral by using the vehicle speed and the steering angle. ([0054], equation 1).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Hong’s method of calculating lateral acceleration instead of gathering the information from a sensor because it would save costs on having a lateral acceleration sensor if you were going to be detecting the speed and steering angle anyway.
Taniguchi does not teach that the compensation gain is generated for a steering pull of a vehicle by a rapid acceleration during a turn.
Pattok, however, does teach compensating for a steering pull of a vehicle by a rapid acceleration during a turn. ([0002-0004])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s method of vehicle steering control with Pattok’s method of adding compensation for steering pull because steering pull occurs commonly, applying compensation torque to a steering wheel would be useful in any situation in which control of the vehicle is being threatened by extraneous forces acting upon the vehicle.

For Claim 10, modified Taniguchi teaches The motor-driven power steering apparatus of claim 9, wherein the lateral acceleration gain generating section comprises: 
a lateral acceleration calculation part (See Fig. 14, [0046])
a lateral acceleration gain detection part configured to detect the lateral acceleration gain corresponding to the lateral acceleration calculated by the lateral acceleration calculation part from a preset lookup table. (See Fig. 14, [0078-0080])
Taniguchi does not teach wherein the lateral acceleration calculation part configured to calculate the lateral acceleration by using the vehicle speed and the steering 15angle; 
Hong, however, does teach calculating the lateral acceleration from vehicle speed and steering angle. ([0054], equation 1).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Hong’s method of calculating lateral acceleration instead of gathering the information from a sensor because it would save costs on having a lateral acceleration sensor if you were going to be detecting the speed and steering angle anyway.

For Claim 13, modified Taniguchi teaches The motor-driven power steering apparatus of claim 9, 5wherein the compensation gain outputting section comprises: 
a compensation gain calculation part configured to calculate the compensation gain by multiplying the vehicle speed gain, the lateral acceleration gain, the steering angular velocity gain and the column torque gain; and  (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle speed, yaw rate, lateral force, and steering angles as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.  The current drive also measures the column torque and applies the values created by the SAT and combiners to get the ideal value [0028].  Taniguchi does not multiply the values together, per se, but does combine them into one signal.  For the purposes of examination, multiplying and combining are being considered the same.  [0028], the current driver sends a signal to the motor, now factoring in the column torque information it has received.  All of these are eventually combined in some way at the driver.)
Modified Taniguchi does not teach 10a compensation gain correction part configured to correct the compensation gain such that an auxiliary output of an auxiliary output generation unit is applied in a direction opposite to the steering pull direction of the vehicle.
Yamazuki, however, does teach a compensation gain correction part configured to correct the compensation gain such that an auxiliary output of an auxiliary output generation unit is applied in a direction opposite to the steering pull direction of the vehicle. (Yamazuki [0020], it is shown that if the compensation is in the opposite direction to the steering torque, the compensation is applied in that direction.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s steering wheel control method with Yamazaki’s teaching of checking to see if the compensation is in the same direction as the steering force because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.

For Claim 15, modified Taniguchi teaches The method of claim 14, wherein the outputting of the 33compensation gain comprises: 
detecting a vehicle speed variation, and generating a vehicle speed gain corresponding to the detected vehicle speed variation; ([Fig. 14.  See Vehicle Speed Sensor.  Also, the use of sensors heavily indicate towards the existence of a gain being applied.  Sensors very commonly apply gains in the form of translating information from one medium to another, or simply outputting the information in a different voltage format.)
calculating a lateral acceleration and generating a lateral acceleration gain corresponding to the calculated lateral acceleration; (See Fig. 14, [0078-0080])
checking whether a turning direction and a steering pull direction of the vehicle correspond to each other, by using the steering angle and a steering angular velocity, and generating a 10steering angular velocity gain corresponding to the steering angular velocity, depending on a checking result; ([0038])
generating a column torque gain corresponding to the column torque; and ([0026])
generating and outputting the compensation gain by using at 15least one of the vehicle speed gain, the lateral acceleration gain, the steering angular velocity gain and the column torque gain. (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle and lateral force as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.)
Modified Taniguchi does not teach to check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other and
Having the generation of a angular velocity depending on the result.
Yamazaki, however, does teach check whether a turning direction and a steering pull direction of 28the vehicle correspond to each other and (Yamazaki, [0017-0018], Yamazaki teaches checking to see if the compensation is in the same direction as the steering torque)
Having the generation of an angular velocity depending on the result. ([0019], Yamazaki shows that if the compensation control acts in the same direction as the steering direction, it does not apply the compensation, and therefore essentially does not detect the value.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Yamazaki’s method of checking to see if the turning direction and steering torque direction are the same because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.
Taniguchi, however, does not teach the use of calculating a lateral acceleration by using the vehicle speed and the steering angle.
Hong, however, does teach calculating the lateral by using the vehicle speed and the steering angle. ([0054], equation 1).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Hong’s method of calculating lateral acceleration instead of gathering the information from a sensor because it would save costs on having a lateral acceleration sensor if you were going to be detecting the speed and steering angle anyway.

For Claim 16, modified Taniguchi teaches The method of claim 15, wherein the generating of the lateral acceleration gain calculates the lateral acceleration (See Fig. 14, [0046])
Modified Taniguchi does not teach generating the lateral acceleration gain by using the vehicle speed and the steering angle, and detects the lateral 20acceleration gain corresponding to the calculated lateral acceleration from a preset lookup table.
Hong, however, does teach generating the lateral acceleration gain by using the vehicle speed and the steering angle, and detects the lateral 20acceleration gain corresponding to the calculated lateral acceleration from a preset lookup table. ([0054], equation 1, [0092])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Taniguchi’s compensation generation method with Hong’s method of calculating lateral acceleration instead of gathering the information from a sensor and sending signals that align with values on a lookup table because it would save costs on having a lateral acceleration sensor if you were going to be detecting the speed and steering angle anyway, and having a lookup table instead of turning the voltage into a value from some equation or logic device would allow finer control over what values for lateral acceleration you intend to send.

For Claim 17, modified Taniguchi teaches The method of claim 15, 
Modified Taniguchi does not teach wherein the generating of the steering angular velocity gain detects a sign of the steering angle and a sign of the steering angular velocity, determines whether the 34detected sign of the steering angle and the detected sign of the steering angular velocity are the same, and detects the steering angular velocity gain depending on a determination result.
Yamazaki, however, does teach wherein the generating of the steering angular velocity gain detects a sign of the steering angle and a sign of the steering angular velocity, determines whether the 34detected sign of the steering angle and the detected sign of the steering angular velocity are the same, ( [0017-0018], Yamazaki teaches checking to see if the compensation is in the same direction as the steering torque) and detects the steering angular velocity gain depending on a determination result. ([0019], Yamazaki shows that if the compensation control acts in the same direction as the steering direction, it does not apply the compensation, and therefore essentially does not detect the value.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s steering wheel control method with Yamazaki’s teaching of checking to see if the compensation is in the same direction as the steering force because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.

For Claim 19, modified Taniguchi teaches The method of claim 15, wherein the generating and outputting of the compensation gain calculates the compensation 15gain by multiplying the vehicle speed gain, the lateral acceleration gain, the steering angular velocity gain and the column torque gain. (Figure 14, [0082] the SAT calculation unit calculates a gain using vehicle speed, yaw rate, lateral force, and steering angles as inputs.  The purpose of the process is to compensate for undesirable turning forces on the wheel, so it qualifies as a compensation gain.  The current drive also measures the column torque and applies the values created by the SAT and combiners to get the ideal value [0028].  Taniguchi does not multiply the values together, per se, but does combine them into one signal.  For the purposes of examination, multiplying and combining are being considered the same.  [0028], the current driver sends a signal to the motor, now factoring in the column torque information it has received.  All of these are eventually combined in some way at the driver.)
Modified Taniguchi does not teach that the method corrects the compensation gain such that the auxiliary output is applied in a direction opposite to the steering pull direction of the vehicle.
Yamazuki, however, does teach corrects the compensation gain such that the auxiliary output is applied in a direction opposite to the steering pull direction of the vehicle. (Yamazuki [0020], it is shown that if the compensation is in the opposite direction to the steering torque, the compensation is applied in that direction.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Taniguchi’s steering wheel control method with Yamazaki’s teaching of checking to see if the compensation is in the same direction as the steering force because it would help determine if the device is attempting to assist the user in making a willful turn, or preventing an accidental turn.

Allowable Subject Matter
Claims 4, 7, 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kodera et al (US Pub 2018/0339725 A1) relates to a vehicle steering control device that controls a reaction force motor.  Okuda et al (US Pub 2016/0107645 A1) relates to a lane keeping invention that applies forces to steering wheels.  Chai et al (US Pub 2015/0353126 A1) relates to a steering control devices that calculates steering angular velocity, lateral acceleration, vehicle velocity, and steering angle.  Sadano et al (US Pub 2002/0007236 A1) relates to a steering device that attempts to produce a target steering angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./           Examiner, Art Unit 3664                                                                                                                                                                                             
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664